DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims Status
Claims 14-16 have been canceled via Examiner’s Amendment, below.
Claims 1, 3, 4, 7-10, 12-13 and 17-23 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s arguments, filed 11/24/2021, are persuasive in overcoming the previous rejections under 35 USC 103.  The rejections under 35 USC 103 have been withdrawn.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Title
VIRTUAL TRY-ON SYSTEM FOR CLOTHING

In the Claims
Claims 14-16 are cancelled.

Allowable Subject Matter
Claims 1, 3, 4, 7-10, 12-13 and 17-23 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claim 1:
the hardware processor of the second terminal is further configured to calculate an accumulated time during which the composite image, which is generated by superimposing the selected clothing image on the try-on subject image, is displayed on the third display unit as try-on time, 

The most germane prior art made of record includes Sareen et al. (U.S. Pre-Grant Publication No. 2011/0298897) (“Sareen”), Higgins et al. (U.S. Pre-Grant Publication No. 2014/0035913) (“Higgins”) and Slutsky et al. (U.S. Pre-Grant Publication No. 2013/0046637) (“Slutsky”).
While Sareen, Higgins and Slutsky disclose some of the limitations as claimed in claim 1, Sareen, Higgins and Slutsky do not disclose the above noted limitations.
Sareen discloses a method and apparatus is provided for 3D virtual try-on of apparel on an avatar including a first terminal, a server device, and a second terminal that is portable; wherein the first terminal comprises a hardware processor to acquire a try-on subject image, calculate composite position information, transmit user information, and wherein the first terminal calculates a composite target area and determines a position coordinate of one apex of the composite target area; wherein the server device comprises a second storage unit, and a hardware processor configured to receive the user information and upon receipt of second information include a signal of request for execution; and wherein the second terminal comprises a hardware processor to transmit second information to the server device and receive third information from the server device.  However, Sareen fails to disclose the hardware processor of the 
Higgins discloses a method and system are provided to facilitate recognition of gestures representing commands to initiate actions within an electronic marketplace on behalf of a user. However, Higgins also fails to disclose the hardware processor of the second terminal is further configured to calculate an accumulated time during which the composite image, which is generated by superimposing the selected clothing image on the try-on subject image, is displayed on the third display unit as try-on time, as is required by the present claims.
Slutsky discloses a method and system for interactively promoting the sale of a product or service.  However, Slutsky also fails to disclose the hardware processor of the second terminal is further configured to calculate an accumulated time during which the composite image, which is generated by superimposing the selected clothing image on the try-on subject image, is displayed on the third display unit as try-on time, as is required by the present claims.
Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious.

	Additionally, PTO Form 892-U, the news article “Adoption of Virtual Try-on technology for online apparel shopping,” discloses a variety of benefits and use case scenarios for Virtual Try-on technology.  Although the article discloses the ability to zoom in on product features, rotate and view the product from different angles, and view the product in a variety of colors on a virtual model created to imitate their  appearance, the article fails to disclose calculating an accumulated time duration for displaying the superimposed imagery.  Therefore, PTO-Form 892-U does not render the claimed invention novel or non-obvious.

Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684